UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7141



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JOSEPH WAYNE CLONTZ,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Richard L. Voorhees, Chief
District Judge. (CR-91-82-V-A, CA-96-70-1-V)


Submitted:   August 13, 1998                 Decided:   August 28, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Wayne Clontz, Appellant Pro Se. Jerry Wayne Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Appellant’s actions were sufficient to

support his guilty plea to a violation of 18 U.S.C. § 924(c)

(1994). See Bailey v. United States, 516 U.S. 137, 146 (1995).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process. Appel-

lant’s motion to expedite is hereby denied as moot.




                                                         DISMISSED




                                2